Citation Nr: 1531361	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  08-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of right epididymectomy with neurological impairment with chronic pain.

2.  Entitlement to a rating in excess of 10 percent for status-post partial epididymectomy and spermatocelectomy with neurological impairment with chronic pain.

3.  Entitlement to a compensable rating for post-operative right inguinal hernia.

4.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

5.  Whether new and material evidence has been received to reopen a claim for service connection for neck stiffness.

6.  Entitlement to service connection for a disability manifested as chronic popping, cracking and swelling of both shoulders, back, wrists, knees, ankles, and hips.

7.  Entitlement to service connection for a disability manifested as bilateral thigh, calf, and feet cramping.

8.  Entitlement to service connection for a vasectomy.

9.  Entitlement to service connection for prostatitis.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

11.  Entitlement to service connection for a disability manifested as pelvic and abdominal masses and sack of blood.


ATTORNEY FOR THE BOARD

Kristy L. Zadora. Counsel


INTRODUCTION

The Veteran had active duty service from July 1971 to July 1991, to include service in Southeast Asia from August 1990 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2006 and December 2007 and issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2007, the agency of original jurisdiction (AOJ) awarded service connection for neurological impairment with chronic pain, status-post right and left epididymectomy and combined these newly service connected disabilities with the already service-connected residuals of right and left epididymectomy.  A 10 percent rating was then assigned for each disability, effective August 8, 2005.  However, inasmuch as a higher rating is available for these disabilities, and the Veteran is presumed to seek the maximum available benefit for a disability, these claims for a higher rating have remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In his February 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge in Washington, D.C.  He then requested a Board hearing before a Veterans Law Judge sitting at the RO in July 2008.  Such hearing was scheduled for October 2014.  In an October 2014 submission, the Disabled American Veterans indicated that the Veteran wished to withdraw his request for a hearing and that a decision be made based on the evidence of record.  The Veteran himself has not otherwise indicated that he wishes for the requested hearing to be rescheduled.  Therefore, the Board finds that the Veteran has withdrawn his request for a Board hearing.  38 C.F.R. § 20.704(e) (2014). 

In January 1993, VA received an Appointment of Veterans Service Organization (VSO) as Claimant's Representative (VA Form 21-22) designating the Disabled American Veterans as the Veteran's power of attorney (POA).  In March 2008, the Veteran submitted an Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing private attorney Kristina Vasold as his POA.  Ms. Vasold withdrew from representing the Veteran in May 2008.  Although the Disabled American Veterans subsequently submitted various documents on the Veteran's behalf, a new VA Form 21-22 appointing this VSO as his POA has not been received by VA.  The Board requested that the Disabled American Veterans provide a new VA Form 21-22 reflecting such appointment in February 2015; however, one was not submitted.  In May 2015, the Board sought clarification as to the identity of any representative from the Veteran.  The Veteran did not respond to this letter.  Therefore, and in light of the absence of a current VA Form 21-22 appointing a representative, the Board considers the Veteran to be unrepresented.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal with the exception of VA treatment records dated through July 2012, which were considered by the AOJ in the January 2013 supplemental statement of the case.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

An April 2009 VA treatment note indicates that the Veteran had applied for Social Security Administration (SSA) disability benefits; however, the outcome of this application or the basis of this award is not clear from the record.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained on remand. 

In addition, the Board notes the Veteran's reports that he was receiving most of his treatment from the University Hospital Physicians in a July 2010 VA treatment note.  It does not appear that such treatment records have been obtained and it is not clear from the current record whether the Veteran receives treatment for the disabilities on appeal from this provider.  On remand, the AOJ should contact the Veteran to obtain appropriate authorization and/or additional information so that any such treatment records can be obtained.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from July 2012 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from July 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request that the Veteran provide appropriate authorization so that any private treatment records, to include those from the University Hospital Physicians, may be obtained.  Make at least two (2) attempts to obtain records from this source.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.        § 3.159(e). 

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

